DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, and 11-20) in the reply filed on 03 December 2021 is acknowledged. Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. In view of the foregoing, claims 1-20 are pending with claims 1-9 and 11-20 being considered in the present Office action.

Allowable Subject Matter
Claims 6-7 and 17-20 include allowable subject matter in view of the prior art. Matecki does not teach the widened portion (projection), 40, of the strut 32 has at least one screw hole and a screw screwed through the at least one screw hole and at least partially into, or only through a portion of the battery module. Even if the struts were modified to include a screw hole and screw (say to attach to the modules 14), these screw holes would mostly likely be located on channels 36 (not 40) of struts 32 to line up with screws 38 and holes on flange 46 of the modules 14, see e.g., para [0028]. There is no teaching or suggestion to include a hole and screw in the widened portion (40) since it is unclear what the screw would then connect to with respect to the battery. 

In view of the foregoing and the suggested language found in the objections and 112 rejections, the subject matter of claims 6-7 and 17-20 is allowable over the prior art. 

Claim Objections
Claims 1-9, and 11-20 objected to because of the following informalities:  
Claim 1:
Line 10 should recite “the separating element” (not “which element”), thereby following the language used in line 9. Examiner suggest “an edge region and a transition region connecting the edge region to the module support region” in lines 10-11. Line 6 mentions “the at least one battery module is affixed”, thus, line 13 should follow with “the affixing of the at least one battery module”. Line 14 should recite “the battery arrangement” to follow the language used in line 1. Claims 2-9, and 11-20 are objected to because they depend on claim 1.
Claim 3:
Lines 1-2 could be “wherein the affixing of the at least on battery module includes affixing fixed multiple battery modules to the module support region of the first side of the cooling means” to better antecede from lines 6-7 of claim 1; lines 3-5 are preferably “wherein the fixed multiple battery modules are formed by fixing multiple battery modules of the at least on battery toward each other” instead of “wherein, in their arrangement towards each other, the battery modules are fixed before these are claim 11.
Claim 4:
Line 1-2 should recite “wherein after the mounting of the frame” since mounting was previously performed in claim 1. The same issue is present in claims 5, 12 and 14-16.
Examiner suggests deleting “in the screw connected state of frame and the at least one battery module” in lines 2-3. Further, lines 3 and 4 both recite “portion”; are these the same? Examiner assumes lines 3-4 is “a portion of the frame integral with the frame rests in direct contact against a”. The same issue is present in claims 12 and 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 6-8, 11, 12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3-4, “the fixed arrangement” lacks antecedent basis. See objection for suggestion. The same issue is present in claim 11.
Claim 4, line 3, “the screw connected state” lacks antecedent basis. See Objection for examiners suggestion. The same problem exists in claim 12. 
Claim 6, line 2, “the state of the frame” lacks antecedent basis. Examiner suggests lines 1-10 recite, “the frame has struts such that after the mounting of the frame the frame extends in a vertical direction at least to the module support region of the separating element, wherein the struts have a widened portion on a side facing away from the separating element forming a projection in a direction perpendicular to the vertical direction which comprise at least one screw hole, wherein a screw is screwed through the at least one screw hole and at least partially into, or only through a portion of, the at least one battery for screw connecting the frame to the at least one battery module”. The same issues are present in claims 17-20.
Claim 7 depends on claim 6 thus also rejected. Also, line 3, “the screw hold” lacks antecedent basis. Line 5, “the respective module sizes” and “the battery modules” lacks antecedent basis. Examiner suggests “wherein in a longitudinal extension of the projection, the at least one screw hole includes multiple screw holes arranged at a specific spacing from each other in the projection depending on battery module size and/or an arrangement of multiple battery modules of the at least one battery module”.
Claim 8, line 3, “the central module support region” lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Matecki et al. (US 2018/0337374), hereinafter Matecki. Fig. 4 of Matecki has been annotated below to point out various claimed features.

    PNG
    media_image1.png
    759
    785
    media_image1.png
    Greyscale

Regarding Claim 1, Matecki teaches a battery assembly method for providing a battery arrangement 20 comprising: at least one battery module 14, a cooling means 22 for cooling the at least one battery module 14, and a frame 30, wherein the at least one battery module 14 is attached to a first side of the cooling means and the frame is at least attached to the at least one battery module, for attaching the at least one battery module on the first side of the cooling means(see e.g., Figs., 3A-4), the at least one battery module 14 is affixed on a module support region (see double headed arrow in annotated Fig. 4) of the first side of the cooling means 22 without the frame 30 being attached to the cooling means (see e.g.,  Figs. 1 and 7, since modules cannot be placed into structure 20 unless frame 30 is removed), wherein the cooling means 22 comprises a separating element which provides the first side (see annotated Fig. 4), the separating element has an edge region and a transition region connecting the edge region to the module support region (see annotated Fig. 4), wherein the separating element is elastically flexible, at least in the transition region (it was bent to form L shape between the module support region and the transition region and an L shape between the edge region and the transition region), and wherein, after affixing the at least one battery module, the frame is mounted on the battery arrangement of the at least one battery module 14 and the cooling means such that at least a portion of the frame 36 rests on the edge region of the separating element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matecki in view of Kwon et al. (US 2011/0052960), and Bitterlich et al. (DE 102012012663), hereinafter Kwon and Bitterlich.
Regarding Claim 2, Matecki teaches the separating element is metal (para. [0030] does not teach the separating element has maximum thickness of one millimeter. However, Kwon teaches a metal cooling plate (12) having a thickness of 10 . 

Claims 3, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matecki in view of Stojanovic et al. (US 2018/0026243), hereinafter Stojanovic.
Regarding Claim 3, Matecki teaches the at least one battery module includes multiple battery modules affixed to the module support region (double headed arrow) of the first side of the cooling means 22, see e.g., annotated Fig. 4. The multiple battery modules 14 are arranged towards each other (side by side) but Matecki does not teach the multiple battery modules are fixed (to each other) before the multiple battery modules are mounted and affixed to the first side of the cooling means. However, Stojanovic teaches battery modules 100 are connected to each other (e.g., in series via connector 23) before they are placed in the housing, to achieving the necessary power and current, see e.g., figs. 3-5, 7 and 9 and paras. [0049]-[0052], and [0053]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would be obvious to one having ordinary skill in the art to affix the multiple battery modules before the multiple battery modules are mounted 
Regarding Claim 13, Matecki teaches after mounting the frame 30, a portion of the frame 30 integral with the frame 30 rests in direct contact against a portion of the battery module 14, see e.g., Fig. 3A, and para. [0027]. Matecki teaches the mounting of the frame 30 involves engagement of bracing elements 32 of frame 30 with modules 14; the battery elements 32 of the frame 30 provide secure engagement with the modules 14, see e.g., para. [0027]. Specifically, the bracing element 32 include channel portions 36 which are securely coupled to cross members 28 by being in engaged contact with the battery module fastener 38. The attachment of the cover 30 with the fastener 38 (as suggested by Matecki) teaches the frame is crew connected to the battery module.
Regarding Claim 15, Matecki teaches the mounting of the frame 30 involves engagement of bracing elements 32 of frame 30 with modules 14; the battery elements 32 of the frame 30 provide secure engagement with the modules 14, see e.g., para. [0027]. Specifically, the bracing element 32 include channel portions 36 which are securely coupled to cross members 28 by being in engaged contact with the battery module fastener 38. The attachment of the cover 30 with the fastener 38 (as suggested by Matecki) teaches the frame is crew connected to the battery module. Further the screw connection to the separating element 22 is located at the edge region of the separating element only, see e.g., annotated Fig. 4.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matecki, Kwon and Bitterlich, in view of Stojanovic et al. (US 2018/0026243), hereinafter Stojanovic.
Regarding Claim 11, Matecki teaches the at least one battery module includes multiple battery modules affixed to the module support region (double headed arrow) of the first side of the cooling means 22, see e.g., annotated Fig. 4. The multiple battery modules 14 are arranged towards each other (side by side) but Matecki does not teach the multiple battery modules are fixed (to each other) before the multiple battery modules are mounted and affixed to the first side of the cooling means. However, Stojanovic teaches battery modules 100 are connected to each other (e.g., in series via connector 23) before they are placed in the housing, to achieving the necessary power and current, see e.g., figs. 3-5, 7 and 9 and paras. [0049]-[0052], and [0053]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would be obvious to one having ordinary skill in the art to affix the multiple battery modules before the multiple battery modules are mounted .

Claims 1, 4, 5, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al. (DE 102017110978) and Kurosawa et al. (US 2011/0200862), hereinafter Kellner and Kurosawa.
Regarding Claim 1, Kellner teaches a battery assembly method for providing a battery arrangement comprising: at least one battery module (110), a cooling means (e.g., bottom cover, see para. [0024]) for cooling the at least one battery module (110), and a frame (46, 48) at least attached to the at least one battery module (110), see e.g., Fig. 5, annotated below. 

    PNG
    media_image2.png
    813
    1106
    media_image2.png
    Greyscale


Kellner does not teach the at least one battery module (110) is attached to a first side of the separating element of the cooling means (i.e., bottom cover), such that the frame (46, 48) attaches the at least one battery module (110) on the first side of the cooling means (bottom cover); Kellner also does not teach the battery module is affixed on the module support region of the first side of the cooling means. However, Kurosawa teaches the cooling means (e.g., 12, 12a) includes an elastic (deformable) conductive sheet (14) such that the battery module (1) is attached to a first side of the cooling means (12, 12a); the elastic conductive sheet (14) allows for uniform contact between the cooling face of the battery and cooling plate, thereby reducing the thermal resistance therebetween which leads to enhanced conductivity and efficient cooling of the battery module, see e.g., paras. [0016], [0033], [0047], [0062] and Figs. 4, 8. It would be obvious to one having ordinary skill in the art to attach the battery module to a 
Kellner does not teach the separating element in at least the transition region is elastically flexible. However, as detailed above, Kellner was modified with Kurosawa who teaches the conductive sheet 14 is deformable (elastic). This sheet makes up the first surface of the separating element. It would be obvious to one having ordinary skill in the art to utilize an elastic conductive sheet in the transition region (as labelled in annotated Fig. 5 of Kellner) to achieve uniform contact between the cooling face of the battery and the separating element, thereby reducing the thermal resistance therebetween which leads to enhanced conductivity and efficient cooling of the battery module. 
Kellner, as modified by Kurosawa, teaches after affixing the at least one battery module to the module support region, the frame (46, 48) is mounted on the battery arrangement of the at least one battery module and the cooling means such that at least a portion of the frame (48 of 46, 48) rests on the edge region of the separating element, see e.g., annotated Fig. 5.
Regarding Claim 4, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the at least one battery module (110), such that a portion of the frame integral with the frame rests in direct contact against a portion of the at least one battery module, see e.g., Fig. 5.  
Regarding Claims 5 and 15, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the separating element in the edge region of the separating element only, see e.g., annotated Fig. 5.
Regarding Claim 8, Kellner teaches the separating element is uneven. Specifically, the edge region is elevated with respect to a center of the module support region. Kellner does not teach a central of the module support region is elevated with respect to the edge region. However, the reversal or rearrangement of parts has been held obvious, MPEP 2144.04, VI. Additionally, the elevation of a center of the module support would provide additional pressure contact between the battery module and separating element, thereby further helping reduce the thermal resistance therebetween, leading to enhanced conductivity and efficient cooling of the battery module.

Claims 2, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner and Kurosawa in view of Kwon et al. (US 2011/0052960), and Bitterlich et al. (DE 102012012663), hereinafter Kwon and Bitterlich.
Regarding Claim 2, Kellner does not teach the separating element is provided as a metal sheet having a maximum thickness of one millimeter. However, Kwon teaches a metal cooling plate (12) having a thickness of 10 micrometers or more to dissipate heat from the batteries 11, see e.g., paras. [0055]-[0057]. Bitterlich teaches metals have good thermal conductivity properties so that thermal energy from the battery can be transferred quickly and efficiently, see e.g., para. [0014].  Further, Bitterlich teaches high weight and volume in an electric vehicle application is 
Regarding Claim 9, the term “elevated” is not described with respect to any coordinate system (i.e., x, y, z); thus, the term “elevated” is interpreted to mean “below” until more specific/limiting coordinates are claimed. Kellner teaches a module bottom (annotated as thick dots on the left battery module 110 in annotated Fig. 5) which faces the cooling means (separating element), after arranging the at least one battery module (110) on the cooling means, is uneven (includes step feature). The module bottom elevated (below) in a central region with respect to an edge region of the module bottom, wherein a spacer element (i.e., conductive sheet 14) is arranged between the edge region of the module bottom and the separating element. 
A thickness of the conductive sheet is not disclosed. Kwon teaches a conductive plate (12) having a thickness of 10 micrometers or more to dissipate heat from the batteries 11, see e.g., paras. [0055]-[0057]. Bitterlich teaches high weight and volume in an electric vehicle application is undesirable, see e.g., para. [0006]. Rather a minimized mass and volume is desirable, see e.g., paras. [0007]-[0008]. It would be obvious to one having ordinary skill in the art the conductive sheet is thin (i.e., 10 micrometers or greater) to minimize both mass and volume of the battery arrangement, thereby making the cells desirable in electric vehicle applications, as suggested by Kwon and Bitterlich. The range suggested by the prior art overlaps with the claimed thickness or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
 Regarding Claim 12, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the at least one battery module (110), such that a portion of the frame integral with the frame rests in direct contact against a portion of the at least one battery module, see e.g., Fig. 5.  
Regarding Claim 14, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the separating element in the edge region of the separating element only, see e.g., annotated Fig. 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729